Title: From Thomas Jefferson to the Senate and the House of Representatives, 4 November 1803
From: Jefferson, Thomas
To: Senate and House of Representatives


          
            
              To the Senate and House of Representatives
              of the United States.
          
          By the copy, now communicated, of a letter from Capt Bainbridge, of the Philadelphia frigate, to our consul at Gibraltar, you will learn that an act of hostility has been committed, on a merchant vessel of the United States, by an armed ship of the Emperor of Morocco. This conduct on the part of that power is without cause, and without explanation. It is fortunate that Capt Bainbridge fell in with, and took, the capturing vessel, and her prize; and I have the satisfaction to inform you that, about the date of this transaction, such a force would be arriving in the neighborhood of Gibraltar, both from the East, and from the West, as leaves less to be feared for our commerce, from the suddenness of the aggression.
          On the fourth of September, the Constitution frigate Capt. Preble, with Mr Lear on board, was within two days sail of Gibraltar, where the Philadelphia would then be arrived with her prize, and such explanations would probably be instituted as the state of things required, and as might perhaps arrest the progress of hostilities. 
          In the mean while, it is for Congress to consider the provisional authorities which may be necessary to restrain the depredations of this power, should they be continued.
          
            
              Th: Jefferson
            
          
          
            Nov. 4. 1803.
          
        